Case: 4:19-cv-00112-AGF Doc. #: 291 Filed: 06/14/21 Page: 1 of 4 PageID #: 13448




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI

DAVID DIXON, et al.                                )
                                                   )
        Plaintiffs,                                )
                                                   )
V.                                                 )
                                                   )
CITY OF ST. LOUIS, et al.                          )          Cause No. 4:19-cv-112
                                                   )
                                                   )
        Defendants.                                )

                        JOINT MOTION FOR EXTENSION OF TIME

        COME NOW Plaintiffs, joined by all Defendants in this suit, and state as follows:

        1.      On March 11, 2021, the parties filed cross-motions for summary judgment. The

motions were fully briefed as of April 30, 2021.

        2.      The trial date in this matter is set on a three-week docket beginning August 9,

2021.

        3.      The parties believe, given the substantial amount of briefing that has occurred and

the parties’ workload in other cases, that an extension of the trial date would be beneficial.

        4.      Parties submit that after conferring with each other, all parties are available from

October 18th through November 5th. If those dates are not amenable to the Court, the parties

will gladly confer on any suggested dates.

        5.      Parties request that this Court grant their Joint Motion to extend the Case

Management Order and re-set the trial date.

        6.      This request is not meant for any improper purpose and is in the interest of justice.



Dated: June 14, 2021                           Respectfully submitted,
Case: 4:19-cv-00112-AGF Doc. #: 291 Filed: 06/14/21 Page: 2 of 4 PageID #: 13449




                                    INSTITUTE FOR CONSTITUTIONAL
                                    ADVOCACY AND PROTECTION

                                    /s/ Seth Wayne
                                    Seth Wayne (D.C. Bar No. 888273445,
                                    Federal Bar No. 888273445)
                                    Robert D. Friedman (D.C. Bar No. 1046738,
                                    Federal Bar No. 5240296NY) (admitted pro hac
                                    vice)
                                    Mary B. McCord (MBE #41025MO,
                                    Federal Bar No. 427563DC) (admitted pro hac vice)
                                    Georgetown University Law Center
                                    600 New Jersey Ave. NW
                                    Washington, D.C. 20001
                                    Tel: 202-662-9042
                                    sw1098@georgetown.edu
                                    rdf34@georgetown.edu
                                    mbm7@georgetown.edu

                                    ARCHCITY DEFENDERS, INC.

                                    /s/Maureen Hanlon
                                    Blake A. Strode (MBE #68422MO)
                                    Michael-John Voss (MBE #61742MO)
                                    Jacki Langum (MBE #58881MO)
                                    John M. Waldron (MBE #70401MO)
                                    Maureen Hanlon (MBE #70990MO)
                                    Emanuel Powell (MA Bar No. #706171MA)
                                    440 N. 4th Street, Suite 390
                                    Saint Louis, MO 63102
                                    855-724-2489
                                    314-925-1307 (fax)
                                    bstrode@archcitydefenders.org
                                    mjvoss@archcitydefenders.org
                                    jlangum@archcitydefenders.org
                                    jwaldron@archcitydefenders.org
                                    mhanlon@archcitydefenders.org
                                    epowell@archcitydefenders.org

                                    ADVANCEMENT PROJECT

                                    /s/ Thomas B. Harvey
                                    Thomas B. Harvey (MBE #61734MO)
                                    Miriam R. Nemeth (D.C. Bar No. 1028529)
                                    (admitted pro hac vice)
                                    1220 L Street, N.W., Suite 850
Case: 4:19-cv-00112-AGF Doc. #: 291 Filed: 06/14/21 Page: 3 of 4 PageID #: 13450




                                    Washington, DC 20005
                                    Tel: (202) 728-9557
                                    Fax: (202) 728-9558
                                    tharvey@advancementproject.org
                                    mnemeth@advancementproject.org

                                    CIVIL RIGHTS CORPS

                                    /s/ Alec Karakatsanis
                                    Alec Karakatsanis (D.C. Bar No. 999294)
                                    910 17th Street NW, Suite 200
                                    Washington, DC 20006
                                    Tel: 202-599-0953
                                    Fax: 202-609-8030
                                    alec@civilrightscorps.org

                                    Attorneys for Plaintiffs

                                    And

                                    MATT MOAK
                                    ACTING CITY COUNSELOR

                                    /s/Robert H. Dierker 23671(MO)
                                    Associate City Counselor
                                    Catherine A. Dierker 70025(MO)
                                    Assistant City Counselor
                                    314 City Hall
                                    1200 Market St.
                                    St. Louis, MO 63103
                                    314-622-3361
                                    dierkerr@stlouis-mo.gov
                                    dierkerc@stlouis-mo.gov


                                    ERIC S. SCHMITT
                                    MISSOURI ATTORNEY GENERAL

                                    Isl Robert J. Isaacson
                                    D. John Sauer, #58721
                                    Solicitor General
                                    Jesus A. Osete, #69267
                                    Deputy Solicitor General
                                    Robert J. Isaacson, #38361
Case: 4:19-cv-00112-AGF Doc. #: 291 Filed: 06/14/21 Page: 4 of 4 PageID #: 13451




                                    Assistant Attorney General
                                    Office of the Attorney General
                                    Old Post Office Building
                                    P.O. Box 861
                                    St. Louis, MO 63188
                                    Tel. (573) 751-1800
                                    Fax (573) 751-0774
                                    John.Sauer@ago.mo.gov
                                    J esus.Osete@ago.mo.gov
                                    Robert.Isaacson@ago.mo.gov

                                    Attorneys for Defendants
